Citation Nr: 0617221	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  05-31 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

In March 2006, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDING OF FACT

Hearing loss was not manifested during the veteran's service 
or for many years thereafter, nor is any current hearing loss 
disability otherwise related to such service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the 
veteran's service, nor may it be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated May 2004.  Moreover, in 
that letter, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the May 2004 letter was sent to the 
appellant prior to the September 2004 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The May 2004 letter expressly notified the appellant to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  Moreover, the veteran signed a statement, which 
was received at the RO in May 2004, indicating that he had no 
further evidence to submit at that time.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for hearing loss 
disability, but there has been no notice of the types of 
evidence necessary to establish the severity of his hearing 
loss disability or to establish an effective date for any 
rating that might be assigned.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in May 2004 in which it advised the 
veteran to submit evidence that shows the history and nature 
of his hearing loss.  Since the Board concludes below that 
the preponderance of the evidence is against the claim of 
service connection for hearing loss disability, no rating or 
effective date will be assigned and any questions of notice 
related to such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran has been afforded a VA 
examination and the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.



Analysis

The issue on appeal involves a claim of service connection 
for hearing loss disability.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran has repeatedly expressed his contention, 
including during his March 2006 videoconference hearing, that 
his bilateral hearing loss disability is due to inservice 
exposure to acoustic trauma.  The record reflects that the 
veteran's hearing loss currently meets the regulatory 
thresholds to be considered disabling.  The results of a VA 
examination hearing test in June 2004 reveal auditory 
thresholds of greater than 40 decibels for multiple relevant 
frequencies in both ears and these results appear to be 
corroborated by private hearing tests submitted by the 
veteran dated in March 2004 and April 2005.  Thus, the Board 
accepts that the veteran currently suffers from hearing loss 
severe enough to be deemed a disability for VA purposes.

However, the record provides no indication of hearing loss 
during service or for many years after discharge.  Most 
significantly, the record reflects that the veteran underwent 
an audiological evaluation as part of a physical in July 
1967, less than two months prior to his discharge from active 
service.  The results of this July 1967 audiological 
evaluation show no hearing loss at all; scores of '15/15' 
were recorded for both ears during whispered voice and spoken 
voice tests  and, moreover, audiometer testing revealed 
hearing thresholds of '0' for every frequency tested in both 
ears.  The veteran's ears were noted to be clinically normal 
and no pertinent defects were indicated.  Moreover, the 
medical history questionnaire associated with the July 1967 
examination report shows that the veteran expressly denied 
having ever experienced hearing loss at that time.  Thus, 
this July 1967 examination report strongly suggests that the 
veteran's in-service experiences up to that time, including 
any noise exposure causing acoustic trauma, had not resulted 
in any chronic hearing loss.  This report must be accorded 
significant probative weight as this is a contemporaneous 
report reflecting the findings of a competent medical 
examination and the veteran's own impressions concerning the 
condition of the veteran's hearing near the end of his active 
service.

The Board additionally notes that the veteran's hearing was 
evaluated on multiple occasions throughout his time in active 
service without revealing impairment.  In April 1965, May 
1965, August 1965, and July 1966 the veteran's hearing was 
given a score of '1' on his PULHES profile, indicating the 
best possible evaluation (the 'H' in PULHES represents 
'Hearing.')  The veteran's July 1964 enlistment examination 
also shows that his ears were noted to be clinically normal 
at that time.  Evaluation of the veteran's hearing with an 
audiometer showed hearing thresholds of '0' decibels for each 
ear at 500, 1000, 2000, 3000, and 6000 Hertz.  At 4000 Hertz, 
a hearing threshold of '5' decibels was noted for the right 
ear and '0' for the left ear.  There is no indication that 
the veteran's hearing was found to be impaired or outside the 
normal limits and the veteran was noted to have no defects 
pertinent to his ears.  Significantly, even if the July 1964 
examination is viewed as indicative of a slight hearing 
abnormality at that time, the July 1967 test results show 
completely unimpaired hearing; this suggests that any 
decrease in hearing acuity was temporary in nature as opposed 
to chronic.

Thus, the whole of the veteran's service medical records show 
no hearing loss disability nor any decline in the quality of 
the veteran's hearing over the duration of his active 
service.  There is no objective evidence that hearing loss 
manifested during the veteran's active service nor is there 
any record of the veteran reporting any hearing problems 
during active service.  The Board acknowledges that in the 
medical history section of the July 1967 examination report, 
the veteran checked the appropriate box to indicate that he 
had experienced "ear, nose or throat trouble."  However, a 
careful review of the veteran's service medical records 
reveals that the veteran suffered from recurring bouts of 
sinus trouble throughout his time in service.  It does not 
appear that the July 1967 indication of "ear, nose or throat 
trouble" references any hearing problems as, in the same 
medical history report, the veteran expressly denied having 
ever suffered hearing loss.

In his original April 2004 claim, the veteran himself 
indicated that March 2004 was the original date of his 
hearing loss diagnosis.  Correspondingly, the earliest 
medical evidence of record showing any chronic hearing loss 
disability is a March 2004 auditory examination report; an 
April 2004 letter from the same private clinic interprets the 
report as showing high frequency sensory neural hearing loss 
in both ears.  As discussed above, this current diagnosis is 
confirmed as hearing loss disability for VA purposes by a 
June 2004 VA examination's audiometric results as well as 
corroborated by the private examination report of April 2005.

Unfortunately, there is no contemporaneous evidence of 
complaints or treatment related to any hearing loss prior to 
March 2004, which is over 36 years after the veteran's 
discharge from service.  There is no suggestion in the record 
that hearing loss manifested to a compensable degree within 
the presumptive one year period following discharge from 
service.  This lengthy period of over 36 years without 
evidence of treatment weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Thus, in order for 
service connection for the veteran's current hearing loss to 
be warranted, there must be a showing that the hearing loss 
was caused by service despite not having manifested during 
service or for many years thereafter.

In this regard, the veteran directs the Board's attention to 
the opinion expressed in the April 2004 letter by a private 
specialist: "This noise induced hearing loss may well have 
begun during [the veteran's] military service."  However, 
this conclusion cannot be accorded any significant probative 
weight because of its speculative nature, absence of an 
explanation of a medical rationale to support it, and the 
fact that there is no indication that the author had ever 
reviewed the veteran's service medical records.  In 
particular, the Board notes that the service medical records 
contain multiple pertinent showings of unimpaired hearing 
throughout service which are critical to any informed 
determination of whether the veteran's hearing loss began 
during service.  A medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet.App. 
177, 180 (1995).  Moreover, general and inconclusive medical 
opinions, including those using non-definitive phrases like 
'may have been,' are too speculative to establish a claim.  
See Warren v. Brown, 6 Vet.App. 4, 6 (1993) (doctor's 
statement framed in terms such as 'could have been' is not 
probative); see also Bostain v. West, 11 Vet.App. 124, 127-
28, quoting Obert v. Brown, 5 Vet.App. 30, 33 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may 
not' and is too speculative to establish medical nexus); see 
also Libertine v. Brown, 9 Vet.App. 521, 523 (1996); 
Beausoleil v. Brown, 8 Vet.App. 459, 463 (1996); Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992); see also 38 C.F.R. § 
3.102 (2005) (describing the concept of reasonable doubt in 
adjudicating service connection claims as not being one 
arising from pure speculation or remote possibility).

A June 2004 VA examination report stands against a finding of 
nexus between the current hearing loss and the veteran's 
active service.  The VA examiner concluded that "it is not 
at least as likely as not that [the veteran's] hearing loss 
is due in part to his period in the service."  This 
conclusion must be accorded significant probative weight 
because it was authored after an examination of the veteran 
and informed by a review of the claim file and medical 
history.  Moreover, the report reflects that the examiner 
discussed and does not question the veteran's reported 
history of noise exposure during service and lack of noise 
exposure following service.  Despite having considered the 
veteran's contentions that his only significant noise 
exposure occurred during his time in service, the audiology 
expert was unable to share the conclusion suggested by the 
veteran.  The audiologist indicates that, because of the 
documentation showing that the veteran's hearing was normal 
at the time of his discharge, it is unlikely that any event 
during service was responsible for the veteran's current 
hearing loss.  The fact that the examiner considered the 
veteran's specific contentions in the process of forming a 
final conclusion, together with the fact that the examiner's 
rationale cites the critical clinical evidence from service, 
adds great probative weight to this report.

The Board is thus presented with an evidentiary record which 
does not show chronic hearing loss during service or for many 
years after service.  The most probative medical evidence 
also indicates that it is unlikely that the veteran's current 
hearing loss was caused by his time in service.  The Board 
sympathizes with the veteran, recognizes his service, and 
understands fully his belief that his current hearing loss 
disability was caused by acoustic trauma he suffered during 
active duty.    However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

To summarize, the Board is unable to find that service 
connection for bilateral hearing loss is warranted in this 
case.  Even accepting the veteran's account of his in-service 
noise exposure, the evidence simply does not show that the 
veteran suffered hearing loss during service or that his 
current hearing loss is otherwise causally connected to 
service.  The record is silent as to any contemporaneous 
complaints or treatment for hearing loss until 36 years after 
discharge from service.  The only competent medical evidence 
suggesting any nexus between the veteran's current hearing 
loss and his period of active duty service is the private 
specialist's April 2004 letter which states that the current 
hearing loss "may have begun" during service; this 
speculative statement is offered without the benefit of any 
review of the contrary service medical reports and cannot be 
accorded significant probative weight.  The highly probative 
service medical records show unimpaired hearing throughout 
the period of service; they do not reflect any upward shift 
in tested audiometric thresholds between the veteran's 
entrance and separation from service nor do they show any 
complaint or diagnosis of hearing loss.  Finally, the June 
2004 VA examiner, after considering these records and the 
veteran's contentions, provides a probative expert opinion 
that it is unlikely that the current hearing loss was caused 
by service.

With consideration of the probative weights assigned, 
together with the length of time following service prior to a 
showing of hearing loss disability, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for bilateral hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement for service connection for bilateral hearing loss 
disability is not warranted.  Thus, the appeal is denied. 


____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


